Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed on 10/04/2019.
Claims 1-14 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are directed to an abstract idea without significantly more.
Regarding Claims 1 and 8, the claims recite a method and apparatus for receiving device information from a device receiving a wake-up voice, searching the account information and devices from devices from multiple groups within a single network, searching devices from different groups that share the same IP address, and selecting a voice enable device to respond to the wake-up voice among the devices within the network.
The limitations of the claims, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “processor” (in Claim 8), nothing in the claim element precludes the step from practically being performed in the mind. If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the receiving, searching and selecting steps (in Claim 8) amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are not patent eligible.
Regarding Claims 2-7 and 9-14, the rationale provided for the rejection of Claims 1 and 8 is incorporated herein.

Indication of Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “searching devices of a third group sharing an IP address with the devices of the firs group or the devices of the second group; and selecting a voice enable device to respond to the wake-up voice among the devices of the first group, the second group, and the third group, as found in independent Claims 1 and 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU B HANG/Primary Examiner, Art Unit 2672